Citation Nr: 0836847	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
scoliosis, and degenerative disc disease of the lumbar spine 
(hereafter "low back disability").

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including major depression, anxiety, 
and bipolar disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from December 
1977 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's low back disorder was first diagnosed more 
than twenty years after her separation from active duty and 
has not been linked by competent medical evidence to her 
military service.  

2.  The veteran's psychiatric disorder was first diagnosed 
approximately nineteen years after her separation from active 
duty and has not been linked by competent medical evidence to 
her military service.


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The veteran's psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, the VCAA notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  If, however, for whatever reason it was not, 
or the notice provided was inadequate, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2005, prior to the initial adjudication of her 
claims in June 2006.  This letter informed her of the 
evidence required to substantiate her claims and of her and 
VA's respective responsibilities in obtaining supporting 
evidence.  A second letter was sent in March 2006, also 
before initially adjudicating her claims, which complied with 
Dingess as it apprised her of the downstream disability 
rating and effective date elements of her claims.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained her service 
medical records and VA treatment records from June 2005 
forward.  There is no evidence of any outstanding records 
pertaining to the claims.  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary to make a decision on the claim when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim..  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence of any complaints of low 
back problems or psychiatric-related issues during service.  
There also is no evidence of treatment for either condition 
prior to 2005, over twenty years after the veteran's military 
service ended.  And the only evidence suggesting an 
etiological link between her claimed disabilities and her 
military service is her unsubstantiated lay allegations.  
These statements are insufficient to trigger VA's duty to 
provide an examination.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement).  Accordingly, the Board finds that no further 
notification or assistance is necessary to meet the 
requirements of the VCAA or Court.

II.  Entitlement to Service Connection for a Low Back 
Disorder

The veteran has recently been diagnosed with a low back 
disorder.  She claims that this disorder was present when she 
entered service but was aggravated by the physical training 
that she had to do in service.  For the reasons and bases set 
forth below, however, the Board finds that the preponderance 
of the evidence is against her claim, so it must be denied.

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).



In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 10-percent disabling) 
within one year of separation from active military service.  
This presumption is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2007); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

Despite her contentions to the contrary, the veteran's 
service medical records do not show that she had a pre-
existing low back disorder when entering the military.  
So it is presumed she was in sound health when beginning her 
military service.  See 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b).  See, too, Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004) (indicating that, when no pre-existing 
condition is noted upon entry into service, if the government 
fails to rebut the presumption of soundness under § 1111 by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service, the 
veteran's claim is one of service connection by direct 
incurrence).  See also VAOPGCPREC 3-2003 (July 16, 2003).

Concerning this, the veteran's service medical records show 
she was never treated for or diagnosed with a low back 
condition while in the military.  She also had no relevant 
complaints concerning her low back at any time while in 
service  Therefore, her service medical records provide 
evidence against her claim.  See Struck v. Brown, 9 Vet. App. 
at 147.

Medical records developed after service also provide evidence 
against the claim.  The veteran was first diagnosed with a 
low back disorder at a VA examination in June 2005, over 
twenty years after her discharge from service.  An August 
2005 VA MRI found degenerative arthritis of the lumbar spine, 
scoliosis of the lumbar spine with convexity to the right 
side, and a mild disc protrusion at the L4-5 level.  
So the veteran clearly has a current low back disability.  

However, the veteran has not met the essential element under 
Hickson, supra, of a medical opinion relating this disability 
to her military service.  For example, the medical records 
showing a current low back disability do not also include a 
medical opinion linking this disability to her military 
service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Moreover, the more than 20-year lapse between the 
conclusion of her military service and the onset of low back 
symptoms provides compelling evidence against her claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  In short, the 
medical records provide highly probative evidence against her 
claim.

The Board also has considered the veteran's own lay 
statements in support of her claim.  While she may well 
believe that her low back disability is related to service, 
as a layperson without any medical training and expertise, 
she is simply not qualified to render a medical opinion in 
this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The veteran is competent to comment on her symptoms involving 
low back pain, but is not competent to provide a medical 
opinion concerning the cause of her pain, and, in particular, 
whether it is related to service.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Consequently, for these reasons and bases, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a low back disability, and the benefit of the 
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  VA must therefore deny her 
claim.



III.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

The veteran claims she has suffered from depression and 
anxiety dating back to her military service.  She claims this 
depression and anxiety has caused her to develop substance 
abuse problems, which exacerbate her psychiatric problems.  
However, the Board finds that the preponderance of the 
evidence is against her claim.  

The veteran's service medical records make no reference to 
any psychiatric-related issues while on active duty, thereby 
providing evidence against her claim.  See Struck, supra.  
The evidence developed after service also does not support 
her claim.

The first record of treatment for depression is through the 
VA starting in June 2005.  The veteran reported the onset of 
her depression as about 5 years prior to that, meaning in 
2000 or thereabouts, so approximately nineteen years after 
her military service ended in 1981.  This lengthy period 
without relevant complaint or objective clinical finding 
provides evidence against her claim that her depression is 
somehow attributable to her military service.  See Maxson, 
supra.  Also, of equal or even greater significance, none of 
here post-service treatment records includes a medical nexus 
opinion concerning the etiology or date of onset of her 
psychiatric disorder, especially in terms of whether it dates 
back to her military service.  Thus, there is no supporting 
medical opinion of this required nexus or relationship 
between her military service and her relatively recently 
diagnosed psychiatric disorder.  See Maggitt, supra.

The veteran also reported substance abuse treatment in the 
intervening period between service and the first documented 
diagnosis of depression in June 2005.  Although the veteran 
believes her substance abuse problem stems from her 
psychiatric disorder, and that her psychiatric disorder is a 
result of poor treatment in the military, she is not 
qualified to make a medical opinion of this type.  
See Grottveit ; Espiritu; Jandreau; Barr; and Layno, all 
supra.



It further deserves mentioning that Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, 
effective for claims, as here, filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's alcohol or drug abuse.

Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, as 
in this case, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  
VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VA O.G.C. Prec. Op. No. 7-99 (June 9, 1999); VA O.G.C. Prec. 
Op. No. 2-98 (Feb. 10, 1998).

Note also that, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that compensation could 
not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability (such as 
cirrhosis of the liver) that resulted from primary alcohol 
abuse during service.  Id., at 1376.  The Federal Circuit 
Court in Allen held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  But the Federal Circuit Court indicated that 
veterans could only recover if they can "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Allen at 1381.  The Federal Circuit Court further stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Allen at 1381.  
The Federal Circuit Court went on to indicate, however, that 
like the primary alcohol abuse disability, a secondary 
disability arising from a primary alcohol disability is not 
compensable because it, too, is a "result of the veteran's 
own...abuse of alcohol or drugs".  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

Here, even if the Board were to assume for the sake of 
argument that the veteran's problems with substance abuse 
stem from (i.e., are secondary to) her psychiatric disorder, 
there still is no medical nexus evidence linking her 
psychiatric disorder to her military service.  So her claim 
still has to be denied.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disorder.  As the 
balance of the evidence is against her claim, the benefit of 
the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  VA must therefore deny her 
claim.


ORDER

The claim for service connection for a low back disorder is 
denied.

The claim for service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


